DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/055050, filed on 4 August 2018.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 3 December 2020.  The references cited on the PTOL 1449 form have been considered.

Allowable Subject Matter
Claims 9-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of reacting the metal film and the first insulating film by performing a heat treatment on the metal film, wherein the metal film contains a first 
Regarding Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of (b), forming a second mask pattern that exposes the second region and covers the first region; (f) after the step (e), depositing a second metal on the first insulating film by sputtering while having the second mask pattern; (g) after the steps (c) to (f), by performing a heat treatment on the first metal film and the second metal film, reacting the first metal film and the first insulating film in the first region, and reacting the second metal film and the first insulating film in the second region in combination with all of the limitations of Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896